EXHIBIT 10.1

EXECUTION COPY

AMENDMENT NO. 4

Dated as of December 28, 2015

to

LOAN AND SECURITY AGREEMENT

Dated as of December 12, 2008

THIS AMENDMENT NO. 4 (this “Amendment”) dated as of December 28, 2015 is entered
into by and among TAXI MEDALLION LOAN TRUST III, a Delaware statutory trust (the
“Borrower”), AUTOBAHN FUNDING COMPANY LLC, a Delaware limited liability company
(the “Conduit Lender”), and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN, as agent (in such capacity, the “Agent”) and as committed
lender (in such capacity, the “Committed Lender”).

PRELIMINARY STATEMENTS

A. Reference is made to the Loan and Security Agreement dated as of December 12,
2008 among the Borrower, the Committed Lender, the Conduit Lender and the Agent
(as amended by Amendment No. 1 thereto dated as of August 5, 2009, Amendment
No. 2 dated as of April 29, 2010, Omnibus Amendment, dated as of December 12,
2013 and as further amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”). Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement.

B. The parties hereto have agreed to amend the Loan Agreement on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments.

1.1 The definition of “Maximum Facility Amount” set forth in Section 1.01 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“Maximum Facility Amount” means (i) from the Effective Date until but excluding
December 28, 2015, $150,000,000, (ii) from December 28, 2015 through but
excluding July 1, 2016, $135,00,000 and (iii) from and after July 1, 2016,
$125,000,000, in each case, as such amount may be adjusted from time to time
pursuant to Section 2.03.



--------------------------------------------------------------------------------

1.2 The definition of “Medallion Funding Net Income” set forth in Section 1.01
of the Loan Agreement is hereby amended and restated in its entirety to read as
follows:

“Medallion Funding Net Income” means, with reference to any period, the net
income (or loss) of Medallion Funding and its Subsidiaries calculated on a
consolidated basis for such period in accordance with GAAP (without giving
effect to any unrealized gains or losses).

1.3 The definition of “Applicable Advance Rate Percentage” set forth in
Section 1.01 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“Applicable Advance Rate Percentage” means:

(I) in the case of any Medallion Loan transferred to the Borrower before
January 1, 2016:

(a) with respect to each Medallion Loan that is a Category I Medallion Loan, the
“Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan as of the date of determination:

 

Class of Category I Medallion Loans

   Advance Rate  

Class A Medallion Loans

     95 % 

Class B Medallion Loans

     90 % 

Class C Medallion Loans

     85 % 

Class D Medallion Loans

     60 % 

(b) with respect to each Medallion Loan that is a Category II Medallion Loan,
the “Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan:

 

Class of Category II Medallion Loans

   Advance Rate  

Class A Medallion Loans

     90 % 

Class B Medallion Loans

     80 % 

Class C Medallion Loans

     75 % 

Class D Medallion Loans

     55 % 

 

2



--------------------------------------------------------------------------------

(c) with respect to each Medallion Loan that is a Category III Medallion Loan,
the “Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan:

 

Class of Category III Medallion Loans

   Advance Rate  

Class A Medallion Loans

     85 % 

Class B Medallion Loans

     70 % 

Class C Medallion Loans

     65 % 

Class D Medallion Loans

     50 % 

; or

(II) in the case of any Medallion Loan transferred to the Borrower on or after
January 1, 2016:

(a) with respect to each Medallion Loan that is a Category I Medallion Loan, the
“Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan as of the date of determination:

 

Class of Category I Medallion Loans

   Advance Rate  

Class A Medallion Loans

     90 % 

Class B Medallion Loans

     85 % 

Class C Medallion Loans

     80 % 

Class D Medallion Loans

     55 % 

(b) with respect to each Medallion Loan that is a Category II Medallion Loan,
the “Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan:

 

Class of Category II Medallion Loans

   Advance Rate  

Class A Medallion Loans

     85 % 

Class B Medallion Loans

     75 % 

Class C Medallion Loans

     70 % 

Class D Medallion Loans

     50 % 

 

3



--------------------------------------------------------------------------------

(c) with respect to each Medallion Loan that is a Category III Medallion Loan,
the “Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan:

 

Class of Category III Medallion Loans

   Advance Rate  

Class A Medallion Loans

     80 % 

Class B Medallion Loans

     65 % 

Class C Medallion Loans

     60 % 

Class D Medallion Loans

     45 % 

SECTION 2. Condition Precedent. This Amendment shall become effective as of the
date (the “Effective Date”) on which the Agent has received a copy of this
Amendment duly executed by the Borrower, the Conduit Lender, the Committed
Lender, Medallion Funding and the Agent.

SECTION 3. Reference to and Effect on the Loan Agreement.

3.1 Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Loan Agreement as
amended hereby, and each reference to the Loan Agreement in any other document,
instrument and agreement executed and/or delivered in connection with the Loan
Agreement shall mean and be a reference to the Loan Agreement as amended hereby

3.2 Except as specifically provided herein, the Loan Agreement, the other Loan
Documents and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

3.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, the Conduit or
the Committed Lender under the Loan Agreement, the other Loan Documents or any
other document, instrument, or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

SECTION 4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

4



--------------------------------------------------------------------------------

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective signatories thereunto duly authorized as of the date first
written above.

 

TAXI MEDALLION LOAN TRUST III, as Borrower By  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Vice President



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN, as Agent and as the Committed Lender

By  

/s/ Jayan Krishnan

Name:   Jayan Krishnan Title:   Director By  

/s/ Lisa Montero

Name:   Lisa Montero Title:   Assistant Vice President AUTOBAHN FUNDING COMPANY
LLC, as
the Conduit Lender

By: DZ BANK AG DEUTSCHE

ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN, its Attorney-in-Fact

By  

/s/ Jayan Krishnan

Name:   Jayan Krishnan Title:   Director By  

/s/ Lisa Montero

Name:   Lisa Montero Title:   Assistant Vice President



--------------------------------------------------------------------------------

The undersigned hereby (i) acknowledges and consents to the foregoing Amendment,
(ii) reaffirms all of its obligations under the Limited Recourse Guaranty and
the other Loan Documents to which it is a party and (iii) acknowledges and
agrees that the Limited Recourse Guaranty and such other Loan Documents remain
in full force and effect.

 

MEDALLION FUNDING LLC By  

/s/ Marc Adelson

Name:   Marc Adelson Title:   Chief Operating Officer